Citation Nr: 1208289	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  10-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than August 31, 2004, for the grant of service connection for chronic dermatitis/erythrodermatitis. 

2.  Entitlement to an initial disability rating in excess of 60 percent for chronic dermatitis/erythrodermatitis for the period prior to June 17, 2010.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957 and from June 1959 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which-in effecting a March 2009 Board decision granting service connection-granted service connection for chronic dermatitis and assigned that disability a 60 percent rating effective August 31, 2004.

During the pendency of the appeal, in a December 2010 rating decision the RO increased the assigned rating from 60 to 100 percent, effective June 17, 2010, and recharacterized the identified skin disability as erythrodermatitis.  With respect to the 100 percent disability rating effective from June 17, 2010, this was a complete grant of the benefit sought on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the claim is no longer in appellate status with respect to the period of service connection effective from June 17, 2010.  

However, as the increase did not constitute a full grant of the benefits sought for the period prior to June 17, 2010, the Veteran's claim for a higher initial disability rating remains in appellate status for the period before June 17, 2010.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993). Therefore, the issue has been recharacterized as shown on the title page.

In May 2011 the Veteran testified before the undersigned at a video-conference Board hearing.



FINDINGS OF FACT

1.  An unappealed May 2002 rating decision denied service connection for chronic dermatitis.

2.  After the May 2002 rating decision, a claim for service connection received on August 31, 2004, was the earliest communication that may be reasonably construed as seeking to reopen a claim for service connection for a skin disorder.  

3.  For the period from August 31, 2004 to June 16, 2010, the preponderance of the evidence is against a finding that the Veteran's chronic dermatitis/erythrodermatitis is manifested by generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12 month period.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 31, 2004, for the award of service connection and compensation for chronic dermatitis/erythrodermatitis, have not been met.  38 U.S.C.A. §§ 5101(a), 5108, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.400 (2011).

2.  The criteria for an initial disability rating in excess of 60 percent for chronic dermatitis/erythrodermatitis, have not been met effective from August 31, 2004 to June 16, 2010.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.118, Diagnostic Code 7817 (2011).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's claim arises from his disagreement with the initial disability rating and effective date assigned following the grant of entitlement to service connection for chronic dermatitis.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

With respect to the effective date claim, as to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 (2011), and that the Veteran will not be prejudiced as a result of the Board's adjudication of his claim.

Regarding the rating claim, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The Board finds that all necessary development has been accomplished and the Board will proceed with appellate review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Board notes that the Veteran was afforded VA examinations regarding his rating claim.  VA examined the medical history of the claimed condition for compensation purposes addressing the rating claim.  Findings from the examination reports are adequate for the purposes of deciding the claim on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Merits of the Effective Date Claim

Under VA laws and regulations, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). 

A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  An informal claim is any communication indicating an intent to apply for one or more benefits.  The benefit being sought must be identified.  38 C.F.R. § 3.155.  An informal claim must also be in writing. Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Veteran first filed a claim for service connection for a skin disorder, claimed as fungus, on January 23, 1984.  In a July 1984 rating decision the RO denied that claim, denying service connection for fungus of the hands and feet.  The Veteran filed a timely notice of disagreement with that decision in October 1984.  After the RO issued a statement of the case in response to the notice of disagreement, the Veteran did not file a substantive appeal to perfect an appeal on the claim.  That rating decision is final as to that claim.  38 C.F.R. §§ 20.302, 20.1103 (2011).

In a November 1999 decision, the Board denied reopening of the Veteran's claim for service connection for a skin disorder to include as due to exposure to herbicidal agents.  The Veteran did not appeal that denial to the Court of Appeals for Veterans Claims (Court).  That Board decision is final as to the claim.  38 U.S.C.A. § 7266.

In June 2001, the Veteran submitted a request to reopen his claim for service connection for a skin disorder.  In a May 2002 rating decision, the RO declined to reopen the claim on the basis that new and material evidence was not received to reopen that claim.  The Veteran did not appeal that rating decision, therefore that decision is final as to the claim.  38 C.F.R. §§ 20.302, 20.1103.

The RO's assignment of the current effective date of August 31, 2004, for service connection for chronic dermatitis, was based on the date of submission of a statement from the Veteran, consisting of claims of increased ratings for service-connected disabilities.  In a subsequent statement received on November 16, 2004, the Veteran also requested to reopen his claim for service connection for a skin condition due to exposure to Agent Orange.

After the Veteran appealed an August 2005 rating decision denying service connection for chronic dermatitis, the Board granted service connection in a March 2009 decision.  Ultimately, on effecting that Board decision, in an April 2009 rating decision the RO granted service connection for chronic dermatitis, effective from August 31, 2004.  The Veteran appealed from that rating decision as to the effective date assigned. 

The issue here, therefore, is whether there are any earlier, non-final, applications to reopen the previously denied claim, on which basis an earlier effective date than August 31, 2004 may be granted for service connection.

Following the May 2002 final rating decision, the record contains no formal or informal claims for service connection for a skin disorder prior to the August 31, 2004 statement from the Veteran that was accepted by the RO as a claim for service connection for a skin disorder.  Therefore, the August 31, 2004 claim is the date of the first receipt of a new claim for service connection following the May 2002 final disallowance.  As such, based on pertinent regulatory criteria, the effective date of service connection for the service-connected skin disability, based on a claim to reopen after a final disallowance, shall be the date of receipt of the new claim, August 31, 2004.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q).   

The evidence of record does not show that entitlement arose at a later date so as to warrant a later effective date for service connection.  Id.  Further, the record contains no other communication prior to the ultimately successful August 31, 2004 claim that could be interpreted as an informal claim for service connection on which to base an award of an earlier effective date for service connection for the skin disability.  The Board recognizes the Veteran's very sincere belief in the merits of his claim as set forth in testimony he provided before the Board but as discussed above, the evidence of record and applicable law shows he is not entitled to the benefit sought on appeal.  Indeed, at the hearing the Veteran maintained that he filed VA Form 9 in connection with his skin claim "probably around '88-'89."  Assuming arguendo such filing took place, the request for appellate review would be considered as having ultimately been satisfied by the Board's adjudication of the issue in November 1999.  As discussed above, at that time the Board denied the claim and the decision became final.  Also, at the hearing, the Veteran essentially contended that an earlier effective date was warranted because his disability was due to exposure to Agent Orange and the nexus between the disease and the herbicide was not fully explored or known in earlier years.  The Board can only observe that the denials of the Veteran's claim over the years were based on the evidence of record at that time.  Similarly, the Board's grant of service connection for the skin disability in March 2009 was based on the evidence of record at that time which stemmed from a filing of a claim to reopen in 2004.  Based on the foregoing, an effective date earlier than August 31, 2004 is not warranted for service connection for the service-connected skin disability.
 
III.  Merits of the Disability Rating Claim

The Veteran appealed from the April 2009 rating decision that granted service connection and assigned a 60 percent initial disability rating for chronic dermatitis, effective August 31, 2004, under 38 C.F.R. § 4.118, Diagnostic Code 7806.  He claims entitlement to a higher initial disability rating, and as noted in the introduction, the RO later increased the initially assigned disability rating from 60 to 100 percent effective June 17, 2010, under 38 C.F.R. § 4.118, Diagnostic Code 7817.  

As further noted in the introduction, the initial rating claim is no longer in appellate status as to the period beginning from June 17, 2010 when a 100 percent rating is assigned; however, the claim with respect to the 60 percent rating in effect prior to June 17, 2010 remains in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); AB v. Brown, 6 Vet. App. 35, 38-39 (1993).   

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In cases such as this in which the Veteran has appealed the initial rating assigned at the time service connection is established, in assigning the initial rating, the Board must consider the propriety of assigning one or more levels of rating- "staged" ratings-from the initial effective date forward, based on evidence as to the severity of disability.  See Fenderson v. West, 12 Vet. App. 119, 126-7 (1999).

More recently the Court has held that even in a claim for an increase in the level of an already service-connected disability, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus in deciding the claim here, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record. 

The Veteran's statements and testimony describing the symptoms of his service-connected skin disorder are deemed competent evidence, and he is credible in his belief of the severity of his skin condition.  38 C.F.R. § 3.159(a)(2) (2011).  However, these statements must be considered with the clinical evidence of record and in conjunction with the pertinent rating criteria.  The medical evidence outweighs the Veteran's lay observations as the Veteran's skin disability is medically complicated.   

On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Thus, if any symptoms cannot be distinguished as between service-connected and nonservice-connected symptomatology, the Board will consider both as service-connected disability.  Id.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

 For the period prior to June 17, 2010, the Veteran's chronic dermatitis is rated 60 percent, which is the maximum rating assignable under Diagnostic Code 7806.  

Under Diagnostic Code 7817, exfoliative dermatitis (erythroderma) warrants a 100 percent disability rating when there is generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA (psoralen with long-wave ultraviolet-A light) or UVB (ultraviolet-B light) treatments, or electron beam therapy required during the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7817.

A 60 percent rating is warranted for exfoliative dermatitis with generalized involvement of the skin without systemic manifestations that required constant or near-constant systemic therapy such as therapeutic doses of corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy during the past 12-month period.  Id. 

The report of a November 2004 VA clinic note of a skin evaluation shows that the Veteran reported a long history of nonspecific dermatitis treated by VA with extensive workups with occasional benefit, but he continued to have exacerbation and remissions over the prior 30 years.  He had tried light therapy in the past with some benefit but with a quick recurrence of lesions. 

On examination the Veteran was found to be well-developed, well-nourished and in no acute distress.  He had numerous areas of significant erythema with excoriations throughout his whole trunk, chest, buttocks and bilateral lower extremities.  He had patches and plaques of erythema with some excoriations.  He had some erythematous papules in areas over his back and chest with no pustules.  He had no signs of erythrodermia and was slightly improved given his recent clobetasol therapy.  The assessment was that the Veteran had nonspecific dermatitis; no evidence of mycosis fungoides; and chloracne could not be ruled out.  The plan was to continue clobetasol.

The report of a February 2005 VA clinic note of an examination shows that the Veteran reported a long history of nonspecific dermatitis treated with antibiotics and topical treatment.  On examination the Veteran was found to be well-developed, well-nourished and in no acute distress.  He had continued areas of prurigo nodularis on his arms and legs with some excoriations.  He was significantly improved over his last visit.  The assessment was that the Veteran had atopic dermatitis.  The plan was to see him in four months and continue current therapy.

The report of an August 2007 VA examination shows that the Veteran reported taking medications every day, which helped with itching, but the lesions would not go away completely and recur one after another.  He reported taking hydroxyzine, and triamcinolone cream.  He also used black tar and ultraviolet light treatment.  Medications included Allopurinol, Hydroxyzine, Aspirin, and a blood thinning medicine.

On examination, the skin had pink erythematous rashes with raised surface all over the body, including the abdomen, hands, thighs and back.  There was no discharge, scarring, crusting, ulceration, or excoriation present.  There was no evidence of any systemic or nervous manifestations.  There was some disfiguring because of these skin lesions.  The examiner estimated that 90 percent of the total body was affected and about 18 to 27 percent of the exposed areas of the body were affected.  The report contains a diagnosis of chronic spongiotic dermatitis versus urticaria.

A September 2007 VA report of lesion consultation shows that the Veteran had chronic rash all over his body.  On examination the Veteran had light skin with chronic rash, dryness, violaceouos discoloration, striae, and maculopapular acneform eruption of the arms, trunk, and legs.  

The report of a January 2010 VA dermatology consultation and addendum, shows that the Veteran reported having itchy skin involving the entire body.  The Veteran treated the condition with triamcinolone.  The report noted that the Veteran develops pus filled bumps on the skin.  Examination showed no gross scale of the face.  The arms had erythematous and firm lichenified skin with excoriations but no primary lesions.  Nails were with dystrophic yellow thumb nails.  The abdominal skin at the waistline had lichenified erythematous skin in the belt-like distribution.  The back was not involved.  The legs had lichenified erythematous skin with white scale and excoriations.  There was no edema or primary lesions.  The report contains an assessment of clinically lichen simplex chronicus caused by pruritus secondary to unclear underlying skin or systemic condition; otherwise cutaneous differential includes eczematous dermatitis, psoriasis, systemic allergic reaction 
  
A June 17, 2010 VA treatment note shows that the provider noted a history of severe dermatitis, and failed multiple treatment modalities including Soriatane topical medications, light therapy, cyclosporine and methotrexate.   He had recently been diagnosed with myelodysplastic syndrome.   The assessment was that the Veteran had chronic eczematous atopic dermatitis, possibly related to Agent Orange exposures; and failed multiple treatment modalities.

During the period of service connection prior to June 17, 2010, the criteria for a disability rating in excess of 60 percent have not been met.  During that period from August 31, 2004 to June 16, 2010, the evidence has shown significant wide-spread involvement of the skin with various treatments, including systemic therapy, with mixed results.  

The preponderance of the evidence available prior to June 17, 2010, however, does not show that the Veteran's service-connected skin disability has been productive of the combination of generalized involvement of the skin, plus systemic manifestations (such as fever, weight loss, and hypoproteinemia), and; constant or near-constant systemic therapy such as therapeutic doses corticosteroids, immunosuppressive retinoids, PUVA or UVB treatments, or electron beam therapy required during the past 12 month period.   

During the relevant period prior to June 17, 2010, the evidence on file does not show that the Veteran's service-connected skin disability has involved systemic manifestations such as fever, weight loss, or hypoproteinemia.  Notably, the evidence prior to June 17, 2010 does show such near-constant systemic therapy, and generalized involvement of the skin.  However, such conditions approximate the criteria required under Diagnostic Code 7817 for a 60 percent disability rating.  Prior to June 17, 2010, the evidence does not show any significant evidence of any systemic manifestations attributed to the service-connected skin disability, so as to warrant a 100 percent disability rating for the Veteran's skin disability.

Therefore, the Veteran's disability does not warrant the assignment of a 100 percent disability rating under Diagnostic Code 7817, for any period prior to June 17, 2010.

There is also no evidence during this period of symptoms productive of disfigurement of the head, face, or neck, with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features, or; with six or more characteristics of disfigurement, so as to warrant an 80 percent rating under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800.  

Notably, the eight characteristics of disfigurement for purposes of evaluation under § 4.118 are (1) a scar of 5 or more inches (13 or more cm.) in length; (2) a scar at least one-quarter inch (0.6 cm.) wide at widest part; (3) the surface contour of a scar is elevated or depressed on palpation; (4) the scar is adherent to underlying tissue; (5) the skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.); (6) the skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.); (7) the underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.); and (8) the skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.). 
38 C.F.R. § 4.118 Diagnostic Code 7800, Note (1) (2011).

As the condition of the Veteran's service-connected skin disability does not meet this criteria at any time in the period prior to June 17, 2010, a rating of 80 percent under Diagnostic Code 7800 is not warranted.  Other than Diagnostic Codes 7800 and 7817, no other relevant skin disease diagnostic code provides for a rating in excess of 60 percent.  See 38 C.F.R. § 4.118.  

In light of Hart v. Mansfield, the Board has considered whether a staged rating is appropriate at any time during the period under consideration.  However, the medical evidence associated with the relevant periods does not include any that would warrant an evaluation in excess of the rating in effect.  See Fenderson supra; Hart supra.  As such any additional staged ratings are not warranted for the disability.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria contemplate the Veteran's skin disability claim decided here.  The Veteran has not described any unusual or exceptional features associated with his skin disability.  The rating criteria are therefore adequate to evaluate the skin disability, and referral for consideration of extraschedular rating is not warranted.  Thus is no basis for a staged rating, pursuant to Hart, and the preponderance of the evidence is against the grant of a disability rating in excess of that assigned here.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7.  

Finally, if a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  TDIU may be a part of a claim for increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Veteran has not alleged that he was unemployable during the course of the appeal due to any problems with his skin disability, and there is no indication that he has been seeking employment.  Accordingly, TDIU is not raised by the record.



ORDER

An effective date earlier than August 31, 2004, for the award of service connection for chronic dermatitis/erythrodermatitis, is denied.

A disability rating in excess of 60 percent for chronic dermatitis/erythrodermatitis for the period prior to June 17, 2010, is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


